Order entered September 20, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00581-CV

                 MAXIM N. MOYAL AND DANIEL I. MOYAL, Appellants

                                                V.

               SECURITY SERVICE FEDERAL CREDIT UNION, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-15059

                                            ORDER
       Before the Court is appellants’ September 18, 2018 opposed third motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than October

15, 2018. We caution appellants that failure to file the brief may result in dismissal of the appeal

without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).



                                                       /s/   DAVID EVANS
                                                             JUSTICE